DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Conklin on 20 January 2022.
The following claims have been amended as follows:

Claim 1  (Currently Amended) An information transmission method, applied to an information transmission apparatus comprising a processor and a transmitter, the method comprising:
determining a time domain density of a phase tracking reference signal (PTRS);
determining a frequency domain density of the PTRS based on an available bandwidth, 
wherein the available bandwidth is associated with the frequency domain density, 
wherein the frequency domain density of the PTRS is 0, and 
wherein the available bandwidth is lower than a preset threshold;
mapping the PTRS to one or more orthogonal frequency division multiplexing (OFDM) symbols based on the time domain density and the frequency domain density; and
sending a signal that comprises the OFDM symbol to which the PTRS is mapped.

Claim 4  (Currently Amended) An information transmission method, applied to an information transmission apparatus comprising a processor and a receiver, the method comprising:
receiving one or more orthogonal frequency division multiplexing (OFDM) symbols; and
wherein determining the PTRS mapped to the one or more OFDM symbols, includes:
determining a time domain density of the PTRS; and
, 
wherein the available bandwidth is associated with the frequency domain density,
wherein the frequency domain density of the PTRS is 0, and 
wherein the available bandwidth is lower than a preset threshold.

Claim 15   (Currently Amended) An information transmission apparatus comprising:
a processor configured to: 
determine a time domain density of a phase tracking reference signal (PTRS);
determine a frequency domain density of the PTRS based on an available bandwidth, 
wherein the available bandwidth is associated with the frequency domain density,
wherein the frequency domain density of the PTRS is 0, and 
wherein the available bandwidth is lower than a preset threshold; 
map the PTRS to one or more orthogonal frequency division multiplexing (OFDM) symbols based on the time domain density and the frequency domain density; and
a transmitter configured to cooperate with the processor to send a signal that comprises the OFDM symbol to which the PTRS is mapped.

Claim 18   (Currently Amended) An information transmission apparatus comprising:
a receiver configured to cooperate with a processor to receive one or more orthogonal frequency division multiplexing (OFDM) symbols; and
the processor configured to: 
determine a phase tracking reference signal (PTRS) mapped to the one or more OFDM symbols, including:
determining a time domain density of the PTRS; and
, 
wherein the available bandwidth is associated with the frequency domain density,
wherein the frequency domain density of the PTRS is 0, and 
wherein the available bandwidth is lower than a preset threshold.

	The reason for the above amendments is to put all the independent claims into allowance.


Allowable Subject Matter
Claims 1-8, 14-20 and 25-27 allowed.
The following is an examiner’s statement of reasons for allowance: 
From the AFCP interview, Applicants agreed and have incorporated the deemed allowable subject matters from now cancelled claims 9-10 into each of the independent claims.  Updated search yield no prior art fulfilling such deemed allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469